Citation Nr: 1618345	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

				
THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to July 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted the Veteran service connection for depressive disorder, assigning an initial 50 percent disability rating effective the June 11, 2010 date of claim.  The Veteran timely appealed the decision.  During the course of the appeal period, the RO issued a statement of the case in which it granted an increased 70 percent rating for depressive disorder, effective from May 25, 2012.  

In September 2015, the Board issued a decision in which it granted an initial 70 percent disability rating for depressive disorder, effective June 11, 2010, but denied a rating in excess of 70 percent for the entirety of the appeal period.  That decision became final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2015).  As part of this same adjudication, the Board also remanded the issue of entitlement to a TDIU for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA examination and then re-adjudicate the claim.  The AOJ obtained VA examination in December 2015, and provided the Veteran a rating decision and supplemental statement of the case (SSOC) in January 2016 in which it granted the Veteran entitlement to a TDIU from June 11, 2010.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

In a January 2016 rating decision, the RO granted the Veteran entitlement to a TDIU effective from the date the underlying service connection claim was received by VA.


CONCLUSION OF LAW

There being no justiciable case or controversy, or allegation of specific error of fact or law in the determination being appealed, the claim for entitlement to a TDIU is moot and must therefore be dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

In the instant case, as noted above, the Board denied the Veteran's claim for an increased rating for his service-connected depressive disorder in September 2015.  Thus, the only issue remaining following the September 2015 Board decision was the issue of the Veteran's entitlement to a TDIU, which was remanded at that time.  However, following the remand, the AOJ issued a January 2016 rating decision in which it granted the Veteran's claim for entitlement to a TDIU effective from June 11, 2010, the date the underlying claim for service connection for depressive disorder was received by VA and the effective date of the grant of service connection for this disability.  Moreover, the Veteran is not in receipt of service connection for any disability effective prior to this date.  The regulations governing TDIU presuppose that a Veteran is in receipt of service connection for at least one disability in order to be entitled to this benefit.  38 C.F.R. § 4.16(a) (requiring that a claimant be unable to secure or follow a substantially gainful occupation "as a result of service connected disabilities").

The issue of entitlement to a TDIU has thus been fully resolved by the AOJ's January 2016 rating decision.  Entitlement to a TDIU prior to June 11, 2010 is a legal impossibility.  As that decision fully satisfied the only claim remaining on appeal following the Board's September 2015 remand-the issue of the Veteran's entitlement to a TDIU-the Board finds that the issue has been rendered moot.  Hence, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. § 7105 and 38 C.F.R. § 19.4 with respect to the Veteran's claim for entitlement to a TDIU.  In the absence of any justiciable question remaining, allege specific error of fact or law in the determination being appealed, the appeal must be dismissed.

ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


